Citation Nr: 1449147	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In an October 2014 facsimile transmission to the Board, the Veteran's representative requested that the Veteran be scheduled for a Board hearing at the RO (a Travel Board hearing). 

Since Travel Board hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



